

	

		II

		109th CONGRESS

		1st Session

		S. 529

		IN THE SENATE OF THE UNITED STATES

		

			March 3, 2005

			Mr. Grassley (for

			 himself, Mr. Biden,

			 Mr. McCain, and Mr. Stevens) introduced the following bill; which

			 was read twice and referred to the Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To designate a United States Anti-Doping

		  Agency.

	

	

		1.Designation of United States

			 Anti-Doping Agency

			

				(a)

				Definitions

				In this Act:

				

					(1)

					United States Olympic Committee

					The term United States Olympic Committee means the

			 organization established by the Ted Stevens Olympic and Amateur Sports

			 Act (36

			 U.S.C. 220501 et seq.).

				

					(2)

					Amateur athletic competition

					The term amateur athletic competition means a

			 contest, game, meet, match, tournament, regatta, or other event in which

			 amateur athletes compete (36 U.S.C.

			 220501(b)(2)).

				

					(3)

					Amateur athlete

					The term amateur athlete means an athlete who meets

			 the eligibility standards established by the national governing body or

			 paralympic sports organization for the sport in which the athlete competes

			 (36 U.S.C.

			 22501(b)(1)).

				

				(b)

				In general

				The United States Anti-Doping Agency shall—

				

					(1)

					serve as the independent anti-doping organization for the amateur

			 athletic competitions recognized by the United States Olympic Committee;

				

					(2)

					ensure that athletes participating in amateur athletic activities

			 recognized by the United States Olympic Committee are prevented from using

			 performance-enhancing drugs;

				

					(3)

					implement anti-doping education, research, testing, and

			 adjudication programs to prevent United States Amateur Athletes participating

			 in any activity recognized by the United States Olympic Committee from using

			 performance-enhancing drugs; and

				

					(4)

					serve as the United States representative responsible for

			 coordination with other anti-doping organizations coordinating amateur athletic

			 competitions recognized by the United States Olympic Committee to ensure the

			 integrity of athletic competition, the health of the athletes and the

			 prevention of use of performance-enhancing drugs by United States amateur

			 athletes.

				2.Records, audit,

			 and report

			(a)RecordsThe

			 United States Anti-Doping Agency shall keep correct and complete records of

			 account.

			(b)ReportThe

			 United States Anti-Doping Agency shall submit an annual report to Congress

			 which shall include—

				(1)an audit

			 conducted and submitted in accordance with section 10101 of title 36, United

			 States Code; and

				(2)a description of

			 the activities of the agency.

				

			3.

			Authorization of appropriations

			There are authorized to be

			 appropriated to the United States Anti-Doping Agency—

			(1)for fiscal year

			 2006, $9,500,000;

			

				(2)

				for fiscal year 2007, $9,900,000;

			(3)for fiscal year

			 2008, $10,500,000;

			(4)for fiscal year

			 2009, $10,800,000; and

			(5)for fiscal year

			 2010, $11,100,000.

			

